Citation Nr: 0506570	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  05 02-614	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in an August 
1977 Board decision denying service connection for 
spondylolisthesis.

(Note:  the issues of entitlement to service connection for 
residuals of a right hip replacement, right shoulder 
disability, and right knee disability, and clear and 
unmistakable error in a March 1987 RO rating decision will be 
addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1968 and 3 years, 4 months, and 25 days of prior 
service.

This case comes to the Board of Veterans' Appeals (Board) on 
a motion to revise an August 1977 decision of the Board that 
denied the veteran's claim for service connection for 
spondylolisthesis.  The moving party, the veteran, alleges 
the Board committed clear and unmistakable error (CUE) in 
that decision.  

The Board notes the veteran also has appealed a RO decision 
denying his claims for service connection for residuals of a 
right hip replacement, right shoulder disability, and right 
knee disability, and his claim of CUE in a March 1987 RO 
rating decision.  Since those issues are not inextricably 
intertwined with the motion at hand, the Board will address 
them in a separate decision.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An August 1977 decision of the Board denied service 
connection for spondylolisthesis.

2.  The August 1997 Board decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions extant at that time; these laws and 
regulations were not ignored or incorrectly applied, and that 
decision was not fatally flawed or undebatably erroneous.


CONCLUSION OF LAW

The Board's August 1977 decision did not contain CUE in 
denying service connection for spondylolisthesis.  38 
U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1403 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION


Inapplicability of the Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA redefined VA's duty to assist a veteran in the 
development of a claim. But, the VCAA does not apply to CUE 
claims - both insofar as prior, unappealed RO decisions as 
well as prior decisions of the Board.  38 U.S.C.A. §§ 5109A, 
7111(a) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411 
(2004).  See also Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  


Laws and Regulations Governing Claims of CUE

A decision issued by the Board is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).  However, a final 
Board decision may be revised or reversed on the grounds of 
CUE by the Board on its own motion, or upon request of a 
moving party at any time after the decision is made. 38 
U.S.C.A. §§ 5109A(a), 7111(a) and (c) (West 2002).

CUE is a very specific and rare kind of error, one of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2004).  If 
it is not absolutely clear that a different result would have 
ensued, there is no CUE.  38 C.F.R. 
§ 20.1403(c) (2004).  CUE does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated. 38 C.F.R. § 20.1403(d) (2004).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 38 C.F.R. § 20.1403(e) (2004).

38 C.F.R. § 20.1411(a) (2004) provides that the doctrine of 
the favorable resolution of reasonable doubt is not 
applicable in determinations of whether a prior Board 
decision contains CUE.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 38 C.F.R. 
§ 20.1403(b)(1) (2004).  The regulations governing 
adjudication of CUE in prior Board decisions was published 
with the specific intent to codify the current requirements 
for a viable claim of CUE as defined by the Court in Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, 6 Vet. App. 162 (1994); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 
(1996); and Berger v. Brown, 
10 Vet. App. 166 (1997).

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error were examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in DAV 
the Federal Circuit held that 38 C.F.R. § 20.1404(b), in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion that 
is denied for failure to comply with the filing and pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was contrary to 
the requirement of 38 U.S.C. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits."  Thus, to that 
extent, 
38 C.F.R. § 20.1404(b) was invalid.  So, 38 C.F.R. § 
20.1404(b) has been revised to require that "[m]otions which 
fail to comply with the requirements set forth in this [§ 
20.1404(b)] paragraph shall be dismissed without prejudice to 
refilling under this subpart. "

Background

The veteran's service medical records (SMRs) indicate he 
complained of back pain in March 1968 and was issued ripple-
toed boots.  It was noted he was a parachute rigger.  In 
april 1968, he complained of back pain and a possible pulled 
muscle was noted with possible muscle spasms in the cervical 
region.  At discharge, in November 1998, a physical 
examination of his spine was within normal limits.  No back 
disability or pain was noted.  Spondylolisthesis was 
diagnosed in 1975.

The August 1977 Board decision in question outlined the 
governing law and regulations at the time of the decision as 
follows:

Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by service.  (38 U.S.C. 310, 331).

Continuity of symptomatology is required where 
the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to support 
the claim.  (38 C.F.R. 3.303(b))

When a reasonable doubt arises regarding service 
origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of 
the claimant.  A reasonable doubt means a 
substantial doubt and one within the range of 
probability as distinguished from speculation or 
remote possibility.  (38 C.F.R. 3.102)

In analyzing the evidence then of record, the Board stated in 
August 1977:

The Board has noted the contentions advanced by and 
on behalf of the veteran, and, as in all cases 
before the Board, has duly regarded the principle 
of resolving all reasonable doubt in favor of the 
veteran.  Initially, it should be recognized that, 
although the veteran may have suffered a trauma to 
his back during service, this alone does not 
establish entitlement to service connection for his 
current back disorder.  In other words, it is not 
enough merely to show the veteran was seen for back 
pain in service.  In addition, there must be a 
showing there was residual disability due to the 
incurrence of a back disorder.  Service connection 
may not be granted for an acute condition which 
results in no residual disability.  In this case, 
the veteran maintains he injured his back in 
service.  However, any back injury sustained 
apparently resolved itself, because the examination 
at separation from service showed no back disorder 
and the first clinical evidence of such a disorder 
was in 1975, approximately 10 years following the 
reported injury.  Although the veteran's 
spondylolisthesis may be traumatic in origin, the 
medical evidence does not establish that it is 
attributable to his period of service.  In the 
absence of an objective demonstration of medical 
symptomatology consistence with the presence of a 
chronic disability during service, the Board cannot 
conclude an award of service connection for his 
spondylolisthesis is warranted.


Analysis

The veteran claims CUE was made in the Board's August 1977 
decision because his "service records very clearly show 
these injuries were incurred in service."  
(See VA Form 21-4138 dated September 1998).  He does not seem 
to allege that the factual record before the Board in August 
1977 was incomplete or incorrect.  Instead, he suggests the 
Board simply incorrectly applied the facts.  But as mentioned 
earlier, a disagreement as to how the Board evaluates the 
facts or weighs the evidence does not, in and of itself, give 
rise to CUE.

Moreover, the Board finds that there was a rational basis in 
August 1977 for denying service connection for the veteran's 
back disorder.  Based on the information on record at the 
time the decision was made, the Board concluded there was no 
evidence of a chronic disability resulting from his 
complaints of back pain during service.  Indeed, his 
separation physical was normal and there were no complaints 
of back pain at that time.  He was not diagnosed with 
spondylolisthesis until 8 years later.  So the Board's August 
1977 decision was plausible based on the medical and other 
evidence then of record and the existing laws and 
regulations, although the veteran and his representative now 
contend otherwise.  See Crippen, 9 Vet. App. at 423; Berger, 
10 Vet. App. at 170.  As stated, simple disagreement as to 
how the Board evaluated the facts or weighed the evidence is 
not tantamount to CUE.  38 C.F.R. § 20.1403(d)(3) (2004); see 
Luallen, 8 Vet. App. at 95.  

The Board notes that the RO later granted service connection 
for cervical and lumbosacral spine disorders.  But this 
decision was based, in part, on the report of a July 2003 VA 
examination, which found these disabilities were more than 
likely related to military service.  This medical opinion was 
obviously not of record in August 1977 when the Board made 
its decision.  And furthermore, an April 2000 VA examiner 
reached the opposite conclusion - that it was more than 
likely that the veteran's back disorder was not related to 
military service.  So reasonable minds can and have differed 
as to the etiology of his back disorder.  But in terms of 
whether CUE existed in the Board's August 1977 decision, only 
the evidence of record at the time the decision was made is 
considered.  38 C.F.R. § 20.1403(b)(1) (2004).  A change in 
medical diagnosis is not considered CUE.  38 C.F.R. § 
20.1403(d)(i) (2004).  Obviously, this is an unfortunate 
circumstance in which helpful information, which ultimately 
proved very favorable to the case, was not obtained until 
long after the fact.  But, bare in mind that even a failure 
to assist the 
veteran back in 1977 is not tantamount to CUE.  38 C.F.R. § 
20.1403(d)(2) (2004).

The Board notes, in February 2005, that the veteran submitted 
additional evidence relating to his back.  Specifically, 
records indicate he underwent surgery in November 2004 for 
cervical spondylosis.  He waived initial consideration of 
this evidence by the RO, as so the Board has reviewed it 
prior to making this decision.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. 
§ 20.1304(c)).  As mentioned, however, only evidence at the 
time of the Board's 1977 decision is considered in 
determining whether CUE exists in that decision.  



Since the veteran has not cited any reason to overturn the 
Board's August 1977 decision on the grounds of CUE, his 
motion must be denied.


ORDER

The veteran's motion for revision of the Board's August 1977 
decision based on CUE is denied.



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



